Citation Nr: 0119781	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-03 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to 
September 1984, and on active duty for training from April 
1987 to December 1987.

Review of the record reveals that the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO) 
denied the veteran's original claim for service connection 
for an acquired psychiatric disorder in a December 1993 
rating decision.  Following the denial of subsequent 
applications to reopen, the veteran completed an appeal to 
the Board of Veterans' Appeals (Board).  In March 1997, 
however, the Board continued the denial of the veteran's 
application to reopen.

The current matter previously came to the Board from a 
November 1997 rating decision of the Montgomery VARO, which 
again denied the appellant's application to reopen his claim 
of entitlement to service connection for an acquired 
psychiatric disorder.

Review of the record reveals that the veteran's motion for 
advancement on the docket was granted.  See 38 C.F.R. 
§ 20.900(c) (2000).  However, the Board again found that new 
and material evidence had not been submitted as to reopen the 
veteran's acquired psychiatric disorder claim in a November 
1998 decision.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  Pursuant 
to a Joint Motion to Remand, the Court issued its Order, 
dated in November 2000, vacating that decision and remanding 
the case to the Board for another decision, taking into 
consideration the matters raised in its order. 

In that Order, the Court indicated that the Board had failed 
to consider all of the veteran's service medical and 
personnel records.  Specifically, it was noted that on his 
application for compensation and pension in 1993, the 
appellant alleged that his psychiatric disorder arose while 
on active duty in 1984 and that he was treated for these 
problems at Ft. Leonard Wood in 1984.  In November 1997, the 
appellant requested that VA "check for 1984 medical 
treatment report at Ft. Leonard, Missouri and for an Article 
15 report."  See Joint Motion to Remand at 2-3.

Pursuant to the Court's Order, the Board notified the veteran 
and his representative by letter of December 26, 2000, of 
their right to submit additional argument and evidence in 
support of his claims within 90 days of the date of that 
notification letter.  In March 2001, the veteran's private 
attorney submitted an informal hearing presentation 
reiterating the assertions of entitlement to service 
connection.  The private attorney also submitted medical 
evidence, to include copies of the 1984 medical records 
developed at Ft. Leonard Wood, with a waiver of initial 
consideration by the VARO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claim, additional development of the record will be 
required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000).  Where a veteran has served for 90 days or more 
during a period of war or following peacetime service on or 
after January 1, 1947, and a psychoses becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The appellant will also be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2000).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000).  
Congenital or developmental defects may not be service-
connected because they are not considered "injuries" under VA 
law and regulations.  38 C.F.R. § 3.303(c) (2000).  The VA 
General Counsel has held, however, that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  In sum, congenital diseases 
are service-connectable where a superimposed disease or 
injury occurs during, or as a result of, active service.  
VAOPGCPREC 82-90 (July 18, 1990).  38 C.F.R. §§ 3.303(c), 
3.306.  Compare 
38 C.F.R. § 4.57.

Following the Board's 1998 decision, the United States Court 
of Appeal for the Federal Circuit (Federal Circuit) ruled 
that where the VA failed to obtain pertinent service medical 
records specifically requested by the claimant and failed to 
provide the claimant with notice explaining the deficiency, 
the claim does not become final for purposes of appeal.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  As noted in 
the Joint Motion to Remand, VA failed to obtain copies of 
additional service records in spite of the fact that the 
veteran had placed VA on notice of its existence.  As such, 
pursuant to Hayre, finality has not attached to any of the RO 
and Board decisions concerning the veteran's acquired 
psychiatric disorder claim.

In view of the foregoing, the Board has restyled the issue on 
appeal.  Therefore, on remand, it will be incumbent upon the 
RO to conduct a de novo review of the evidence of record.  
The Board reminds the RO that the VCAA requires that it 
exhaust all avenues in retrieving all of the veteran's 
service medical and personnel records.  If any service 
records appear to be missing, the RO should inform the 
veteran of the missing records and apprise him that it is 
ultimately his responsibility to submit copies of these 
records to the VA.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed psychiatric 
disorder, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response thereto 
should be associated with the claims 
folder.

2.  The RO should contact the National 
Personnel Records Center (NPRC) for the 
purpose of obtaining service records 
(personnel and medical) pertaining to the 
appellant's periods of active service, to 
include any Article 15 reports.  Efforts 
to obtain these records, to include 
referrals to potential custodians of 
these records in the event NPRC is unable 
to provide them, should be documented.  
Any evidence received in response thereto 
should be associated with the claims 
folder.

3.  The RO should then schedule the 
veteran for VA mental disorders 
examination in order to determine the 
most probable etiology of his claimed 
psychiatric disability.  The  claims 
folder and a copy of this remand should 
be made available to and reviewed by the 
examiner in conjunction the examination.  
All appropriate tests and evaluations, 
including psychological testing if deemed 
necessary, should be done.  The examiner 
should utilize the Fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  The examiner 
should offer an opinion as to whether the 
veteran clearly had a psychiatric 
disability prior to his period of active 
duty.  The examiner must also indicate 
whether it is more likely, less likely or 
as likely as not that any such disorder 
is related to service either by way of 
incurrence or aggravation.  A discussion 
of the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the claims folder.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  The RO should then re-adjudicate the 
veteran's service connection claim.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
private attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of the claim on appeal.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


